DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Non-Final Rejection
The following addresses applicant’s remarks/amendments dated 22nd January, 2021.  Claim(s) 45 was amended; Claim(s) 1-44, 46-48, 50, 55, 57-64 are cancelled, and No new Claim(s)  were added.  Therefore, Claim(s) 45, 49, 51-54, and 56 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6-8) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Refer to rejections and/or motivations of the Claim(s) below)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 45 and 56  are rejected under 35 U.S.C. 103 as being unpatentable over Bachelor (US 2005/0007882 A1) in view of Bishop (US 2010/0259433 A1) in view of  Wikipedia (NPL, Analog-to-digital converter; 2/02/2012-11/23/2019) in view of Piesinger (US 2003/0222778 A1) in view of Fairley (US 20150293209 A1) in view of Urbano (US 2008/0114248 A1).
Referring to Claim 1-44, (Cancelled). 	

Referring to Claim 45, Bachelor teaches receive array circuitry for an acoustic imaging system, (figures 5A-5B: 50; [0065], [0066]; figure 10: 136,140,132; [0095]) comprising:
a plurality of inputs, each input being configured to receive an analogue signal from a receiver of an acoustic imaging receive array (implicit), wherein the plurality of inputs is a plurality of inputs from a substantially planar sonar receive array ();
an analogue-to-digital converter configured to sample and convert analogue signals into corresponding digital signals (figures 5A, 5B: 52; [0065]-[0066]; figure 10: 140; [0095]);
beamforming circuitry configured to receive the digital signals from the analogue to digital converter and to generate an acoustic image from the digital signals ([0065]-[0066]; figure 10: 132; [0095]); however, Bachelor doesn’t explicitly teach, the analogue-to-digital converter is configured to sample the analogue signals at a sample rate which is determined based on a predetermined required bandwidth of the analogue signal wherein the predetermined required bandwidth of the analogue signal is selected based on the required range resolution for the sonar system, and wherein the sample rate is less than the Nyquist sample rate determined based on an operating frequency of the analogue signal; and multiplex in a circuitry configured to sequence the delivery of a plurality of the analogue signals to the analogue-to-digital converter in accordance with a multiplexing scheme and wherein the beamforming circuitry is configured to compensate 
Bishop teaches the analogue-to-digital converter is configured to sample the analogue signals at a sample rate which ([0027]).
Furthermore, Wikipedia teaches the analogue-to-digital converter is configured to sample the analogue signals at a sample rate which is determined based on a predetermined required bandwidth of the analogue signal (Page 5, Lines 4-13; Sample rate).
Piesinger teaches the predetermined required bandwidth of the analogue signal is selected based on the required range resolution for the sonar system ([0065]); and 
Fairlay teaches the sample rate is less than the Nyquist sample rate determined based on an operating frequency of the analogue signal ([0010]; [0017])
Urbano teaches multiplex in a circuitry configured to sequence the delivery of a plurality of the analogue signals to the analogue-to-digital converter in accordance with a multiplexing scheme and wherein the beamforming circuitry is configured to compensate for relative delays between samples captured by the analogue-to-digital converter ([0043])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachelor with the analogue-to-digital of  Bishop and Wikipedia in order to process the combined signal; with the sample rate of Fairlay in order to produce one or more aliased IF digital signals; and with the multiplexer Urbano for the purpose of multiplexing a relatively large array of transducer 102 elements into a smaller number of transmit and/or receive channels.

Referring to Claim 46-48 (Cancelled).
 
Referring to Claim 56, Bachelor teaches receive array circuitry according to claim 55, wherein the beamforming circuitry is configured to use a spectral decomposition of the aperture field technique to generate the acoustic image ([0005]).

Referring to Claim 50, (Cancelled).

Referring to Claim 55, (Cancelled).

Referring to Claim 57-64, (Cancelled).

Claim(s) 49, and 51-53, are rejected under 35 U.S.C. 103 as being unpatentable over Bachelor in view of Bishop and Wikipedia, and Piesinger and Fairley and Urbano; and in further view of Schwartz, (US 2012/0272738 A1).
Referring to Claim 49, Bishop teaches receive array circuitry according to claim 45; however, Bishop doesn’t explicitly teach wherein the analogue-to-digital converter is further configured to receive a user selected range resolution.
Schwartz teaches the analogue-to-digital converter is further configured to receive a user selected range resolution ([0197]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachelor with the analogue-to-digital of  Bishop and Wikipedia in order to allow dependency on certain user settings.
Referring to Claim 50, teaches receive array circuitry according to claim 45, however, Bishop doesn’t explicitly teach wherein the sample rate is substantially equal to or greater than 
Schwartz teaches the sample rate is substantially equal to or greater than twice the predetermined bandwidth of the analogue signal ([0129]).

Referring to Claim 51, Schwartz teaches receive array circuitry according to claim 45, however, Bishop doesn’t explicitly teach wherein the sample rate is less than twice an operating frequency of the acoustic imaging system. 
Schwartz teaches the sample rate is less than twice an operating frequency of the acoustic imaging system ([0129]).

Referring to Claim 52, Bachelor teaches receive array circuitry according to claim 51, wherein the sample rate is a fraction of the operating frequency of the acoustic imaging system (figure 2C; [0022]).

Referring to Claim 53, Bishop teaches receive array circuitry according to claim 45, however, Bishop doesn’t explicitly teach an 1/Q demodulator configured to receive the digital signals from the analogue to digital converter, to perform 1/Q demodulation, and to pass the 1/Q demodulated digital signals to the beamforming circuitry.
Schwartz teaches an 1/Q demodulator configured to receive the digital signals from the analogue to digital converter, to perform 1/Q demodulation, and to pass the 1/Q demodulated digital signals to the beamforming circuitry ([0132]-[0150]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Bachelor in view of Bishop and Wikipedia and Piesinger and Fairley and Urbano; and in further view of Rakib (US 6,356,555 B1).
Referring to Claim 54, Bishop teaches receive array circuitry according to claim 53, however, Bishop doesn’t explicitly teach the 1/Q demodulator uses an FIR Hilbert Transform filter 
Rakib teaches the 1/Q demodulator uses an FIR Hilbert Transform filter (Col. 77, Ln. 60-Col. 78, Ln. 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bachelor with the analogue-to-digital of  Bishop and Wikipedia in order to digitally filter the data.
 
Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645